Citation Nr: 0906071	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks to reopen a claim of entitlement to service 
connection for PTSD.

The Board notes that the Veteran, in his Substantive Appeal 
on a VA Form 9, received in April 2006, requested a travel 
Board hearing before a Veterans Law Judge.  In August 2008, 
the Veteran's representative, the Florida Department of 
Veterans Affairs (FDVA) submitted a Statement of 
Representative in Appeals Case in lieu of a VA Form 1-646 and 
stated therein that the FDVA would represent the Veteran at 
his hearing before a Veterans Law Judge.  The FDVA further 
stated that, in the event of the Veteran being unable to 
attend the scheduled hearing, FDVA requests that the claims 
folder be returned so that a more specific Statement of 
Representative in Appeals Case or VA Form 1-646 could be 
prepared and submitted.  Subsequently, the Veteran was 
scheduled for a travel Board hearing in January 2009 and was 
notified of this in a letter dated in December 2008.  The 
Veteran submitted a letter, dated and received in January 
2009, prior to the scheduled travel Board hearing, cancelling 
his hearing.  The claims folder was thereafter sent directly 
to the Board in Washington, D.C. without first being 
submitted to the FDVA for the preparation of a more specific 
Statement of Representative in Appeals Case or VA Form 1-646.  
In the interest of due process and fairness, the Veteran's 
representative should be given an opportunity to submit 
further argument in support of the Veteran's claim.  38 
C.F.R. § 20.600 (2008).




Accordingly, the case is REMANDED for the following action:

1.  Solicit a completed VA Form 1-646 or 
equivalent, from the appellant's 
representative prior to recertifying the 
appeal to the Board.  The representative 
should be offered the opportunity to 
review the claims folder as needed.  If, 
for some reason contact cannot be made 
with the representative, the Veteran 
should be so notified to ensure that his 
due process rights are protected.  
Further adjudication should then be 
undertaken in accordance with applicable 
procedures.

2.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  
The purpose of this remand is to comply 
with due process of law.  No action by 
the appellant is required until he 
receives further notice.  The Board 
intimates no opinion, either legal or 
factual, as to the ultimate disposition 
warranted in his case, pending completion 
of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




